EXAMINER'S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Nelson D. Runkle (Reg. No. 65,399) on May 3rd, 2022
In the claims:
Please replace claim 1:
          -- A dynamic power monitor for monitoring power of a block in an integrated circuit, the dynamic power monitor comprising:
an input buffer circuit configured to store state values corresponding to internal signals of the block according to a clock signal;
power calculation circuitry configured to identify a first power classification value of the block corresponding to a first cycle of the clock signal based on the state values corresponding to the first cycle, and a second power classification value of the block corresponding to a second cycle of the clock signal based on the state values corresponding to the second cycle; and
a filter circuit configured to identify a first filtered value corresponding to a first interval comprising the first cycle based on the first power classification value and a second filtered value corresponding to a second interval comprising the second cycle based on the second power classification value;  
transition calculation circuitry configured to identify a transition value based on a difference between the first filtered value and the second filtered value; and 
output circuitry configured to generate a trigger signal indicating whether the transition value exceeds a reference value.—

  ii) Please replace claim 8:
               --  	A processor comprising:
a plurality of cores, each of which comprises an internal logic circuit and a dynamic power monitor circuit, the internal logic circuit being configured to operate based on an operating voltage and a clock signal, and the dynamic power monitor circuit being configured to monitor power by using state values of internal signals of the internal logic circuit according to cycles of the clock signal to obtain filtered values of the power classification values of the cores and identify transition values based on difference values between the filtered values to obtain a monitoring result;
an output control circuit configured to generate a trigger signal based on the monitoring result obtained by the dynamic power monitor circuit of each of the plurality of cores;
a clock manager circuit configured to scale the clock signal provided to the plurality of cores based on the trigger signal; and
an internal voltage regulator configured to scale the operating voltage provided to the plurality of cores based on the trigger signal.--
          
   iii)  Please replace claim 9:
             -- The processor of claim 8, wherein the dynamic power monitor circuit is configured to implement:
	an input buffer configured to receive the internal signals and store the state values of the internal signals according to the cycles of the clock signal;
	a power calculator configured to identify a power classification value of a corresponding core from among the plurality of cores, according to the cycles of the clock signal, based on the state values of the internal signals; and
	a filter configured to identify, according to the cycles of the clock signal, the filtered values of the power classification value of the corresponding core, and
wherein the monitoring result comprises the filtered values.--

iv)  Please replace claim 11:
--The processor of claim 9, wherein the dynamic power monitor circuit is configured to implement a transition calculator configured to identify the difference values between the filtered values, and
wherein the monitoring result further comprises the difference values.--


vi) Please replace claim 17:
   -- A system on chip comprising:
a central processing unit cluster comprising a plurality of first cores, each of which comprises a first dynamic power monitor circuit configured to obtain a first monitoring result based on filtered values by filtering first power classification values provided by the first dynamic power monitor circuit of each of the plurality of first cores, and identify transition values based on difference values between the filtered values of each of the plurality of first cores;
a graphics processing unit cluster comprising a plurality of second cores, each of which comprises a second dynamic power monitor circuit configured to obtain a second monitoring result based on filtered values by filtering second power classification values provided by the second dynamic power monitor circuit of each of the plurality of second cores, and identify transition values based on difference values between the filtered values of each of the plurality of second cores;
a first internal voltage regulator configured to scale a first operating voltage provided to the plurality of first cores based  on the first monitoring result  
a first clock manager circuit configured to scale the first clock signal provided to the plurality of first cores based on the first monitoring result;
a second internal voltage regulator configured to scale a second operating voltage provided to the plurality of second cores based  on the second monitoring result 
a second clock manager circuit configured to scale the second clock signal provided to the plurality of second cores based on the second monitoring result.--

Allowable Subject matter
	Claims 1-5, 8-22 are allowed.

Conclusion

          Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAYATHRI SAMPATH whose telephone number is (571)272-5489.  The examiner can normally be reached on 8:30AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 5712701640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GAYATHRI SAMPATH/           Examiner, Art Unit 2187     

/JAWEED A ABBASZADEH/           Supervisory Patent Examiner, Art Unit 2187